            Case 1:20-cv-04534-RA Document 25 Filed 12/04/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/4/2020


 FLORIBERTO VILLALVA ESTRADA,
 individually and on behalf of all other
 employees similarly situated,

                              Plaintiff,
                                                                No. 20-CV-4534 (RA)
                         v.
                                                                       ORDER
 1569 LEX LLC. doing business as AU JUS,
 PATRICK GRIFFIN, PHILIP BOZZO and
 IGNACIO DOE,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On November 13, 2020, the Court directed the parties to discuss whether they are willing

to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Magistrate

Judge Gorenstein, and to inform the Court within two weeks as to whether they are willing. See

Dkt. 24. The parties have not done so. No later than December 11, 2020, the parties shall advise

the Court whether or not they so consent, but without disclosing the identity of the party or parties

who do not consent. No adverse consequences will result from the withholding of that consent.

         If the parties do not consent to conducting all further proceedings before Magistrate Judge

Gorenstein, the case will be referred by separate order only for general pretrial management.

SO ORDERED.

Dated:      December 4, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
